The judgment of the court of appeals is affirmed because there is a want of a final appealable order. Stevens v. Ackman (2001), 91 Ohio St.3d 182, 743 N.E.2d 901.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.
Suzanne M. Schmidt, Greene County Assistant Prosecuting Attorney, Civil Division, for appellant Greene County Drug Task Force.
Jenks, Surdyk & Cowdrey Co., L.P.A., and Jeffrey C. Turner, for appellants Richard Bishop, William Schenck, David Mesaros, Robert Hendrix, Greene County Prosecutor’s Office, Greene County Sheriffs Office, and Detective Larry Fletcher.
Freund, Freeze & Arnold, Neil F. Freund and Lynnette Pisone Ballato, for appellants city of Xenia and Detective Richard Thomas.
Bieser, Greer & Landis, L.L.P., James H. Greer and Joseph C. Oehlers, for appellant city of Fairborn.
Dinsmore & Shohl, L.L.P., and Gary E. Becker, for appellant city of Beaver-creek.
John E. Gotherman, Barry M. Byron and Stephen L. Byron, urging reversal for amicus curiae, Ohio Municipal League.
Bricker & Eckler L.L.P., Kurtis A. Tunnell and Anne Marie Sfen"a, urging reversal for amicus curiae, County Commissioners Association of Ohio.
Law Offices of Nicholas E. Subashi, Nicholas E. Subashi and David J. Arens, urging reversal for amicus curiae, Ohio Association of Civil Trial Attorneys.
Betty D. Montgomery, Attorney General, and Arthur J. Marziale, Jr., Assistant Attorney General, urging reversal for amicus curiae, Ohio Attorney General.
Reminger & Reminger Co., L.P.A., and Nick C. Tomino, urging reversal for amicus curiae, Ohio Government Risk Management Plan.
William D. Mason, Cuyahoga County Prosecuting Attorney, and Kathleen A. Martin, Assistant Prosecuting Attorney, urging reversal for amici curiae, Cuyahoga County and Ohio Prosecuting Attorneys Association.
Walter & Haverfield, P.L.L., R. Todd Hunt and Barbara Marburger, urging reversal for amici curiae, Ohio Association of Chiefs of Police, Ohio Township Association, and Cuyahoga County Law Directors’ Association.
Paul L. Cox, Chief Counsel, urging reversal for amicus curiae, Fraternal Order of Police of Ohio, Inc.
R. Sean Grayson, General Counsel, and Kimm A. Massengill, Associate General Counsel, urging reversal for amicus curiae, Ohio Council 8, AFSCME, AFL-CIO.